Citation Nr: 1542266	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-30 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), but excluding major depressive disorder and psychosis.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985 with prior inactive service in the Army Reserves.  This case comes before the Board of Veterans Appeals (Board) on appeal from December 2010, March 2011, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues on appeal certified by the RO included entitlement to service connection for bilateral hearing loss and back injury.  Before reaching the merits of the claim, the Board must first determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues on appeal certified by the RO also included entitlement to service connection for back injury, degenerative joint disease of the right knee, and overuse syndrome of the left knee with mild narrowing of medial compartment.  The Board has recharacterized these issues more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claims.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The Board notes that service connection for major depressive disorder was denied in a February 2009 rating decision.  The Veteran filed a timely notice of disagreement (NOD), but did not file a timely substantive appeal in response to a December 2009 statement of the case (SOC); that rating decision is thus final.  The Veteran also filed a claim of entitlement to service connection for psychosis which was denied in a June 2010 rating decision.  The Veteran did not file a timely NOD and new and material evidence was not received within one year of the decision; the rating decision is thus final.  In light of those prior adjudications and the Veteran's current claim for entitlement to service connection for PTSD, the Board has recharacterized the claim on appeal as service connection for PTSD, to include all relevant psychiatric diagnoses (other than major depressive disorder and psychosis).  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

In July 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA (VVA) electronic claims file contains VA treatment records dated from November 2011 to March 2015 and the remaining records are duplicate copies of evidence already associated with VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for bilateral hearing loss, a lumbar spine disorder, a psychiatric disorder, a left knee disorder, and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the claim for entitlement to service connection for bilateral hearing loss was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely NOD.  New and material evidence was received within one year of the decision, specifically a June 2008 VA treatment record.

2.  In a February 2010 rating decision, a claim for whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss was denied.  The Veteran filed a timely NOD, but did not file a timely substantive appeal in response to an August 2010 SOC.  The denial was confirmed and continued in a December 2010 rating decision.  No NOD or new and material evidence was filed in response to this rating decision. 

3.  The evidence received since the December 2010 rating decision, regarding service connection for bilateral hearing loss, is new and material.

4.  In a November 2008 rating decision, a claim for entitlement to service connection for a lumbar spine disorder was denied.  The Veteran filed a timely NOD, but did not file a timely substantive appeal in response to a December 2009 SOC.  

5.  The claim for whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disorder was denied in a June 2010 rating decision.  The Veteran was notified of this action and of his appellate rights, but did not file a timely NOD.  New and material evidence was received within approximately one year of the decision, specifically VA treatment records dated May 2011 and June 2011.

6.  The evidence received since the November 2008 rating decision, regarding service connection for lumbar spine disorder, is new and material.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision, regarding service connection for bilateral hearing loss, is not final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The December 2010 rating decision, regarding service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received since the December 2010 rating decision to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.385 (2015). 

4.  The November 2008 rating decision, regarding service connection for lumbar spine disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

5.  The June 2010 rating decision, regarding service connection for lumbar spine disorder, is not final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

6.  New and material evidence has been received since the November 2008 rating decision to reopen service connection for lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision discussed below for the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for bilateral hearing loss and lumbar spine disorder, the Board finds that any issue with regard to the timing or content of notice provided to the Veteran is moot or represents harmless error.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as other organic diseases of the nervous system which include sensorineural hearing loss and arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see M21-1, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. 
§ 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  

In an April 2008 rating decision, the RO denied service connection for bilateral hearing loss because the evidence of record did not show left ear hearing loss for VA purposes and a VA examiner provided a negative nexus opinion for the right ear hearing loss.  The Veteran did not appeal by filing a NOD; however, additional VA treatment records were associated with the record in November 2008 to include a June 2008 record that revealed puretone testing showed bilateral mild hearing loss.  Although the Veteran's pure tone thresholds, in decibels, were not documented in the June 2008 record, the Board finds that such evidence is pertinent to the element of a current disability of the left ear thus new and material evidence was received within one year of the April 2008 rating decision.  Therefore, the April 2008 rating decision is not final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In response to the Veteran's November 2009 claim to reopen service connection for bilateral hearing loss, the issue was denied in a February 2010 rating decision because the evidence of record did not show bilateral hearing loss was incurred or caused by military service.  The Veteran filed a timely NOD, but did not file a timely substantive appeal in response to an August 2010 SOC.  In light of additional evidence associated with the record, the denial was confirmed and continued in a December 2010 rating decision with no additional NOD or new and material submitted by the Veteran.  Therefore, the December 2010 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

At the time of the December 2010 rating decision, the relevant evidence of record included service treatment records, service personnel records, November 2007 VA Form 21-526 (Application for Compensation and/or Pension Benefits), November 2009 VA Form 21-4138 (Statement in Support of Claim), February 2008 VA audiological examination report, and VA treatment records dated from February 2008 to March 2010.  The evidence at that time showed right ear hearing loss for VA purpose with a negative nexus opinion and conflicting evidence regarding the presence of left ear hearing loss for VA purposes.

The additional evidence received since the December 2010 rating decision includes a July 2013 VA Disability Benefits Questionnaire (DBQ) examination for hearing loss and tinnitus which was not previously associated with the record.  This examination report documents left ear hearing loss for VA purposes, noted by pure tone thresholds and additional nexus evidence.  See 38 C.F.R. § 3.385.  Such evidence is pertinent to the element of a current disability, which was not established at the time of the December 2010 rating decision.  As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Lumbar Spine Disorder

In a November 2008 rating decision, the RO denied service connection for lumbar spine disorder because the evidence of record did not show a current disability.  The Veteran filed a timely NOD, but did not file a timely substantive appeal in response to a December 2009 SOC.  Therefore, the November 2008 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In March 2010, the Veteran filed a claim to reopen service connection for lumbar spine disorder, which was denied in a June 2010 rating decision because the evidence of record did not show a nexus to service.  The Veteran was notified of this decision on June 25, 2010 and did not appeal by filing a NOD; however, additional VA treatment records were associated with the record within approximately one year of the rating decision on June 29, 2011.  Such records reveal diagnostic testing results of mild facet arthropathy of the lower lumbosacral spine and mild degenerative changes within the thoracic spine in May 2011, as well as, mild levoscoliosis lower thoracic upper lumbar spine on June 22, 2011.  The Board finds that although these identified treatment records were associated with the record on June 29, 2011, VA had constructive notice of medical evidence in its possession according to the date of record.  Such evidence is pertinent to the element of a current disability of the lumbar spine, which was not established at the time of the November 2008 rating decision.  The Board finds that new and material evidence was received within approximately one year of the June 2010 rating decision and the June 2010 rating decision is not final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

At the time of the November 2008 rating decision, the relevant evidence of record included service treatment records, DD Form 214, and November 2007 VA Form 21-526.  The Board notes that while the Veteran's service personnel records were obtained and associated with the record in September 2010, these records are not relevant to this claim on appeal, as they do not show a lumbar spine disability, thus 38 C.F.R. § 3.156(c) does not apply. 

The additional evidence received since the November 2008 rating decision includes VA treatment records identifying a current disability, as noted above, as well as assertions by the Veteran of an in-service back injury.  Specifically, the Veteran alleged in the October 2013 substantive appeal that he suffered a back injury while in service, sought treatment at the medical unit at the barracks, was put off work for a week, and was told the problem was due to handling heavy rounds of ammunition for the M109.  He also reported at the July 2015 Board hearing that he had a problem with his back while in service getting up stairs in the barracks, sought treatment at the medical center, and was out for about one week for the back.  Such evidence is pertinent to the element of a nexus, which was not established at the time of the November 2008 rating decision.  As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for lumbar spine disorder is reopened.


REMAND

A remand is needed for the issue of entitlement to service connection for bilateral hearing loss to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided VA audiological examinations and VA medical opinions in February 2008 and July 2013.  The VA examiners noted review of the Veteran's claims file and supported, in pertinent part, their negative nexus opinions on the fact that the in-service audiogram results showed normal hearing in both ears.  The Board acknowledges the Veteran's in-service audiogram results do not show impaired hearing in either ear.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Nevertheless, the VA examiners failed to properly discuss a threshold shift in both ears after comparing the following reports, to include whether the shift is significant or not.

At the August 1981 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
5
5
10
5
5

At the August 1985 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
10
10
15
10
15

Second, a remand is needed for the issue of entitlement to service connection for lumbar spine disorder to obtain a VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed above, VA treatment records show diagnoses of a lumbar spine disorder and the Veteran alleges complaints and treatment for his back during service while in the barracks.  The Veteran's post-service lumbar spine diagnoses include scoliosis which was noted on his August 1981 service entrance examination report.  In light of the Veteran's post-service diagnoses and in-service complaints and treatment pertaining to the lumbar spine, the Board finds that a VA examination and medical opinions are needed on a direct basis, to include considering aggravation of a pre-existing diagnosis of scoliosis, to properly adjudicate this claim.  

Next, a remand is needed for the issue of entitlement to service connection for a psychiatric disorder, including PTSD, but excluding major depressive disorder and psychosis, to obtain a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.  The Veteran's claim has been denied by the RO because the evidence of record does not show a definitive diagnosis of PTSD and his stated stressors are not corroborated.  However, during the course of the appeal period, VA treatment records show Axis I diagnoses of PTSD in January 2011 and anxiety not otherwise specified (NOS) and dysthymic disorder in February 2011.  A May 2012 VA treatment record notes that the Veteran's PTSD "is a major issue and certainly sound[s] like related to military service."  Specifically, during VA treatment in February 2011, the Veteran asserted he ended up in live firefight, had to get out of the vehicle he was in, and received a medal for above and beyond call of duty for helping everyone get out safely.  During March 2011 VA treatment, he asserted the following two events: not reporting an incident regarding airplanes dropping bombs in close proximity and participation in a live fire exercise at Fort Irving, California during which his vehicle (M-190 howitzer) got lost and he ended up on the target range and was in fear for his life.  At the June 2013 DRO hearing, he further explained that during the fire exercise at Fort Irving he got separated from his group, ended up being in the middle of live firing exercises, approximately within 100 feet away from an explosion, and feared for his life.  In light of the Veteran's post-service diagnosis of PTSD, anxiety, and dysthymic disorder, asserted in-service stressor events, suggested link to military service noted in the May 2012 VA treatment record, the Board finds that a VA examination and medical opinion are needed to properly adjudicate this claim.  

Lastly, a remand is needed for the issues of entitlement to service connection for a left knee disorder to obtain an additional VA medical opinion and for a right knee disorder to obtain an initial VA medical opinion.  See Barr, 21 Vet. App. at 312; McLendon, 20 Vet. App. at 79.  The Veteran was provided a VA joints examination in January 2010 for the left knee and following review of the claims file and physical evaluation, the examiner provided a negative nexus opinion noting that there is "no documentation of any injury [and the Veteran] has not sought medical treatment for the left knee, only the right."  This rationale was solely based on the absence of documented treatment for a left knee disorder since his documented in-service complaints and treatment for the left in January 1983; but the Veteran has asserted continuous symptoms.  In addition, the Veteran has not been provided a VA medical opinion regarding the etiology of his post-service diagnoses of a right knee disorder, to include osteoarthritis, degenerative joint disease, and status post knee replacement, and any consideration of his reported continuous symptoms of right knee pain during service and since separation from service, as reported at the July 2015 Board hearing.  As a result, the Board finds that additional VA medical opinions are needed to properly adjudicate these claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's current address from either the Veteran via phone contact or the Veteran's representative.  Document all efforts and responses for the file. 

2.  Contact the Veteran to request additional information, to include dates, regarding each of his alleged stressors.  Document all efforts taken for the claims file.

3.  Obtain any outstanding, relevant VA medical records, to include records dated since March 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  If additional information is received attempt to verify the claimed stressors.  Any necessary actions for independent verification of the alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.  All efforts to document the claimed stressors should be documented in the claims folder. If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

5.  After associating all additional records with the claims file, obtain a clarifying medical opinion from an appropriate clinician.  If the physician concludes that an examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss disability manifested in service or is otherwise causally or etiologically related to the Veteran's period of honorable service from October 1981 to October 1985, including noise exposure therein and threshold shifts between the August 1981 entrance examination and August 1985 separation examination reports.

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

6.  After associating all additional records with the claims file, obtain an appropriate examination to determine the etiology of any lumbar spine disorder that may exist.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this disorder from the Veteran.

First, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each non-scoliosis identified lumbar spine disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include his assertions of in-service complaints and treatment asserted in the October 2013 VA Form 9 and at the July 2015 Board hearing.  

Second, the examiner must also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's scoliosis, as noted on the August 1981 service entrance examination report and June 2011 VA treatment record, worsened during service and, if so, whether the worsening was due to the natural progression of the disorder or a result of military service.

7.  After associating all additional records with the claims file, obtain an appropriate examination with a psychiatrist or psychologist to determine the etiology of all psychiatric disorders, excluding major depressive disorder and psychosis, that may exist.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit a full history from the Veteran.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

As to PTSD, the examiner must opine as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosis of PTSD is predicated on a verified stressor.

For all other psychiatric disorders, other than major depressive disorder and psychosis, the examiner is requested to provide an opinion as to whether it is at least as likely as not that each disorder was incurred as a result of active duty service.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology, such as his alleged in-service stressor events noted in VA treatment records dated February 2011 and March 2011 and June 2013 DRO hearing transcript.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

8.  After associating all additional records with the claims file, obtain a clarifying medical opinion from a VA examiner.  If the examiner concludes that an examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine as to whether it is at least as likely as not that the Veteran's current left knee disorder manifested in service or otherwise causally or etiologically related to the documented in-service complaints and treatment for the left knee in January 1983.  The examiner must address the Veteran's lay statements of symptoms since service discharge.  

Second, the examiner must also opine as to whether it is at least as likely as not that the Veteran's current right knee disorder manifested in service or otherwise causally or etiologically related to service, to include consideration of his alleged continuous symptoms of pain since separation from service as reported at the July 2015 Board hearing.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review each VA examination report and medical opinions to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

11.  When the development has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


